ROSS, PJ.
Everything in the record indicates that all parties were acquiescent in what occurred up to the time of the sale, when the Schilles saw fit to permit the assets to be sold at a price beyond which they did not care to bid.
An order of dissolution was not entered until some time later.
This was irregular, but an examination of the entire record is convincing that such an order could have been appropriately made, and we are unable to find under the circumstances of this case such error prejudicial to plaintiffs in error as would require a reversal of the order of dissolution.
Some considerable stress is laid upon the fact that the younger Schille, owning 1 share of stock, is in no way estopped to attack the proceedings of dissolution. An examination of the record shows such an identity' of interest with the elder Schille that it must be concluded that both were acting in perfect unison. There is ample evidence to sustain such a conclusion. Under certain circumstances an irregularity of proceeding might be fatal where the interests of the owner of even one share of stock were involved. In the instant case ■it is apparent that the error urged is predicated upon a technical defect in the procedure, and which we are unable to see as prejudicial to the parties now objecting to that in which they originally acquiesced.
The order of dissolution will be sustained.
HAMILTON and CUSHING, JJ, concur.